DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and response filed on 08/10/2021 are acknowledged and entered.

Claims 1-6 were pending.  In the amendment as filed, applicants have amended claim 5.  No claims have been cancelled and/or added.  Therefore, claims 1-6 are currently pending and are under consideration in this Office Action.  Further, a substitute specification was filed on 08/10/2021, however, it is relevant to note that the clean copy on pg. 13 (line 5) contain markings.  Appropriate correction is required. 


Status of Claim(s) Objection(s) and /or Rejection(s)
The objections of the present specification have been withdrawn in light of the substitute specification filed 08/10/2021. 

The rejections of claims 5 and 6 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s amendments of claim 5 thereto. 

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,821,090 B2 has been reviewed and is NOT accepted.

The terminal disclaimer does not comply with 37 CFR 1.321 because:
Improper language: (Appropriate correction is required.)
Page 1: “prior patents” should read “prior patent”.
Page 2, 1st paragraph: Please remove because the statutory term does not include extensions of the term. The Office cannot know the nature of any future patent extension, and whether or not it will be made subject to the terminal disclaimer.

It should be noted that patent owner is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

Maintained Rejection(s)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,821,090 B2 (hereinafter refers to as Bruzzese). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-3 and the method of claims 1-3 of Bruzzese have similar method steps and the resulting composition have similar structural feature(s).
16/915,630
US 10,821,090 B2
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily
phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of
supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, wherein said 
total concentration not higher than 0.5 pg WHO-TEQ/g; - PCB markers in total concentration not higher than 0.5 ng/g; -polybrominated diphenyl-ethers (PBDEs) in total concentration not higher than 0.5 ng/g; - polycyclic aromatic hydrocarbons (PAHs), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g; - persistent organic environmental pollutants (POPs), including 2,2 bis(p-dichlorophenyl)- ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1,1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1-trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a content of said polyunsaturated fatty 
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said
method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, wherein said 
salts or esters in total concentration not
higher than 0.001 %, that is not higher than 10 ppm; squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; the oligomers of said long chain polyunsaturated fatty acids, or salts or esters in concentration not higher than 1.0%; polychlorinated dibenzo-para-dioxins (PCDDs) and polychlorinated dibenzo-furans (PCDFs) in total concentration not higher than 0.1 pg WHO-TEQ/g; PCDDs, PCDFs, and dioxin-like polychlorinated
biphenyls (DL-PCBs), in total concentration not higher than 0.5 pg WHO-TEQ/g; PCB markers in total concentration not higher than 0.5 ng/g; polybrominated diphenyl-ethers (PBDEs) in total concentration
not higher than 0.5 polycyclic aromatic hydrocarbons (PAHs ), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g;
persistent organic environmental pollutants (POPs), including bis-(p-dichlorophenyl)-ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1, 1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1- trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration
not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a content of said polyunsaturated fatty acids, 
2. The method according to claim 1, wherein the fatty acids derive from fish oils, aquaculture fish included, or from krill oils, or from algae and oleaginous microorganisms, or from "single cell fermentation" of selected strains of algae, and comprise eicosapentaenoic acid and/or docosahexaenoic acid, or salts or esters thereof.
2. The method according to claim 1, wherein the fatty acids derive from fish oils, aquaculture fish included, or from hill oils, or from algae and oleaginous microorganisms, or from "single cell fermentation" of selected strains of algae, and comprise eicosapentaenoic acid and/or docosahexaenoic acid, or salts or esters thereof.
3. The method according to claim 1, further comprising step d) subjecting said purified composition containing long chain polyunsaturated fatty acids having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, recovered in said phase c), to molecular/ short path distillation or to extraction with supercritical fluids.
3. The method according to claim 1, further comprising step d) subjecting said purified composition containing long chain polyunsaturated fatty acids having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, recovered in said phase c), to molecular/short path distillation or to extraction with supercritical fluids.


Although, Bruzzese does not specifically claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, of more than 80%’ as recited by instant claim 1, Bruzzese does claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80%’.  A prima facie of obviousness exist between the claimed range as recited by instant claim 1 and the claimed range of U.S. Patent No. 10,821,090 B2.  As recognized by MPEP § 2144.05(I), similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,090 B2 (hereinafter refers to as Bruzzese). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition used by the method of the instant claim 4 and the composition produced by the method of claim 1 of Bruzzese have similar structural feature(s).

16/915,630
US 10,821,090 B2
4. Method of treating hypertriglyceridemia characterized by > 500 mg/dl triglycerides, hypertriglyceridemia characterized by> 200 mg/dl triglycerides, metabolic syndrome, metabolism and obesity related defects, type-2 diabetes and hepatic dysfunctions in subjects in need thereof with a composition 
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said
method comprising: a) treating 1 part by weight of said composition with at least 3 
salts or esters in total concentration not
higher than 0.001 %, that is not higher than 10 ppm; squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; the oligomers of said long chain polyunsaturated fatty acids, or salts or esters in concentration not higher than 1.0%; polychlorinated dibenzo-para-dioxins (PCDDs) and polychlorinated dibenzo-furans (PCDFs) in total concentration not 
biphenyls (DL-PCBs), in total concentration not higher than 0.5 pg WHO-TEQ/g; PCB markers in total concentration not higher than 0.5 ng/g; polybrominated diphenyl-ethers (PBDEs) in total concentration
not higher than 0.5 polycyclic aromatic hydrocarbons (PAHs ), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g;
persistent organic environmental pollutants (POPs), including bis-(p-dichlorophenyl)-ethane (DDE), and/or 2,2 bis-(p chlorophenyl)-1, 1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1- trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration
not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80% and wherein said phase a) is carried out twice by treating 1 part by weight of said composition with 3-5 total parts by weight of urea.


Although, Bruzzese does not specifically claim the limitation of ‘composition having a content of said polyunsaturated fatty acids, or of their salts or alkyl esters, of more than 80%’ as recited by instant claim 4, Bruzzese does claim the limitation of wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80%’.  A prima facie of obviousness exist between the claimed range as recited by instant claim 4 and the claimed range of U.S. Patent No. 10,821,090 B2, i.e. Bruzzese.  As recognized by MPEP § 2144.05(I), similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Although, Bruzzese does not specifically claim the limitation of ‘administering said composition to said patients’ as recited by instant claim 4, it is well known in the art for treating hypertriglyceridemia that (i) patients with hypertriglyceridemia is define to be borderline-high serum triglyceride levels (i.e., 150 to 199 mg per dL), high serum Am. Fam. Physician, 2007, 75(9), pp. 1365-1370, and 1371; especially pg. 1366 and 1368).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of  the claimed invention, to use the product produced by the claimed method of Bruzzese, i.e. ‘long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3’, in order to treat patient with hypertriglyceridemia.  Thus, in view of art recognized knowledge for treating hypertriglyceridemia, there would have been a reasonable expectation of success to use the product produced by the claimed method of Bruzzese for treating patients with hypertriglyceridemia.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2.

Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,090 B2 (hereinafter refers to as Bruzzese). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 1, and the method of claim 1 of Bruzzese have similar method steps and the resulting composition have similar structural feature(s).



US 10,821,090 B2
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily
phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of
supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, wherein said purified composition comprises furan fatty acids or their corresponding salts or esters in total concentration not higher than 0.01 %, that is not higher than 100 ppm, wherein said purified composition comprises at least one of the following: - a phytanic acid and/or pristanic acid, or their corresponding salts or esters in total concentration not higher than 0.001 %, that is not higher than 10 ppm; - squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; - the oligomers of said long chain 
total concentration not higher than 0.5 pg WHO-TEQ/g; - PCB markers in total concentration not higher than 0.5 ng/g; -polybrominated diphenyl-ethers (PBDEs) in total concentration not higher than 0.5 ng/g; - polycyclic aromatic hydrocarbons (PAHs), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g; - persistent organic environmental pollutants (POPs), including 2,2 bis(p-dichlorophenyl)- ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1,1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1-trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, of more than 80% and wherein said phase a) is carried out once by treating 1 part by weight of said composition with 3-4 parts, by weight of urea.
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said
method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, wherein said purified composition comprises furan fatty acids or their corresponding salts or esters in total concentration not higher than 0.01 %, that is not higher than 100 ppm, wherein said purified composition comprises at least 
salts or esters in total concentration not
higher than 0.001 %, that is not higher than 10 ppm; squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; the oligomers of said long chain polyunsaturated fatty acids, or salts or esters in concentration not higher than 1.0%; polychlorinated dibenzo-para-dioxins (PCDDs) and polychlorinated dibenzo-furans (PCDFs) in total concentration not higher than 0.1 pg WHO-TEQ/g; PCDDs, PCDFs, and dioxin-like polychlorinated
biphenyls (DL-PCBs), in total concentration not higher than 0.5 pg WHO-TEQ/g; PCB markers in total concentration not higher than 0.5 ng/g; polybrominated diphenyl-ethers (PBDEs) in total concentration
not higher than 0.5 polycyclic aromatic hydrocarbons (PAHs ), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g;
persistent organic environmental pollutants (POPs), including bis-(p-dichlorophenyl)-ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1, 1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1- trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration
not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and 
5. Method of preparing monoglycerides, diglycerides, and triglycerides corresponding to the purified composition according to claim 1, said method comprising reacting 

6. The method according to claim 5, wherein the enzymatic route is carried out with a lipase.



Although, Bruzzese does not specifically claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, of more than 80%’ as recited by instant claim 1, Bruzzese does claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80%’.  A prima facie of obviousness exist between the claimed range as recited by instant claim 1 and the claimed range of U.S. Patent No. 10,821,090 B2.  As recognized by MPEP § 2144.05(I), similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Although, Bruzzese does not specifically claim the limitation of ‘reacting said purified composition with glycerol by chemical or enzymatic route’ as recited by instant claim 5 and the type ‘enzymatic route’ as recited by instant claim 6, these method steps are well known in the art of pharmaceutical for making omega-3 glycerides, i.e. omega-3 acylglycerols, via lipase (see applicant admitted prior art (APA) in the original specification on page 16, lines 4-6).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include these method steps in the claimed method of Bruzzese in order to produce omega-3 glycerides.  Thus, in view of art recognized knowledge for making omega-3 glycerides, there would have been a reasonable expectation of success to include the methods steps as recited by instant claims 5 and 6 into the claimed method of Bruzzese in order to produce omega-3 glycerides.
Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2.

Response to Arguments
Applicant’s arguments directed to the above nonstatutory obviousness-type double patenting rejections for claims 1-6 were considered but they are not persuasive for the following reasons.  Please note that some of the above rejection(s), specifically paragraph 12, have been 
[1] Applicant contends that “Without acknowledging or acquiescing on the merits of the rejection, and solely to expedite prosecution, Applicant files herewith a terminal disclaimer over U.S. Patent No. 10,821,090. Reconsideration and withdrawal of this rejection is respectfully requested.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2 since the filed terminal disclaimer is improper.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2, and the rejections are maintained.

Conclusion













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MY-CHAU T TRAN whose telephone number is (571)272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 16, 2021